DETAILED ACTION
They Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2013/0059166 Nagata et al. (‘Nagata hereafter), App 13/599464
The above references will be referred to hereafter by the names or numbers indicated above. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, Claims 1 – 4, are drawn towards a manufacturing method of a tooth part, and is classified in B23F23/1212.
Group 2, Claims 5 - 8, are drawn towards a tooth tubular portion, and is classified in B21H5/02.
Group 3, Claims 9 - 11, are drawn towards a tooth part including a tubular portion, and is classified in F16D13/62.
Group 4, Claims 12 - 13, are drawn towards a processing device of a tooth part including a tubular portion having an inner tooth portion formed on an inner peripheral surface and an outer tooth portion formed on an inner peripheral surface, and is classified in B21D37/10.
Group 5, Claims 14 - 15, are drawn towards a processing device of a tooth part having an inner tooth portion formed on an inner peripheral surface and an outer tooth portion formed on an inner peripheral surface, and is classified in F16D13/60.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 – 5 lack unity of invention because even though the inventions of these groups require the technical features: “tubular portion, inner tooth portion, outer tooth portion, inner peripheral wall portions, outer peripheral wall portions, tooth bottom, tooth tip.” 
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of ‘Nagata. ‘Nagata teaches:  A tooth part including a tubular portion  (‘Nagata, Abst, Paras 0007, 0020, Fig 1, #2) an inner tooth portion (‘Nagata, Fig 1, near system #214, #211, and #21) formed on an inner peripheral surface (‘Nagata, Fig 1, #21) of the tubular portion (‘Nagata, Fig 1, #2), and an outer tooth portion (‘Nagata, Fig 1, near #22) formed on an outer peripheral surface (‘Nagata, Fig 1, near #22) of the tubular portion (‘Nagata, Fig 1, near #2), the tooth part comprising: a plurality of inner peripheral wall portions (‘Nagata, Fig 1, system near #211, #212, and #214) that each extend in an axial direction of the tubular portion and form a tooth tip portion of the inner tooth portion and a tooth bottom portion of the outer tooth portion (‘Nagata, Fig 1, axis not shown, however axis is through center of Fig 1); 
a plurality of outer peripheral wall portions (‘Nagata, Fig 1, near #22) that each extend in the axial direction and form a tooth bottom portion of the inner tooth portion and a tooth tip portion  of the outer tooth portion (‘Nagata, Fig 1, near #11); and an annular rib (‘Nagata, Fig 1, near #215) that is joined to the outer peripheral wall portions and that extends in an annular shape on a radially outer side than the inner peripheral wall portions (‘Nagata, Fig 1), at an open end of the tubular portion (‘Nagata, Fig 1, near #111). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
02/27/2022